PRESIDING JUSTICE JONES, dissenting: I respectfully dissent. The decision of the majority is contrary to the plain wording of Supreme Court Rule 401(b) (87 Ill. 2d R. 401(b)) and three decisions of the appellate court that apply that rule: People v. Lyons (1974), 19 Ill. App. 3d 294, 311 N.E.2d 370; People v. McCarty (1981), 101 Ill. App. 3d 355, 427 N.E.2d 1382, modified (1983), 94 Ill. 2d 28, 445 N.E.2d 298; People v. Nikonowicz (1984), 127 Ill. App. 3d 738, 469 N.E.2d 625. The majority concluded that Rule 401(b) does not require a verbatim report of waiver of counsel proceedings by relying upon People v. Scott and People v. Morgese, cases that they admit deal with Rule 401(a), not 401(b). It is to be noted that People v. Scott and People v. Morgese were cases in which a verbatim report of proceedings was available to the court so the review of those cases was had with a record of what had transpired in the trial court. Under the view adopted by the majority, when punished by a fine only a defendant -will never be able to point back to any facet of his understanding, or lack thereof, of the nature of his right to counsel, the consequences that might flow from lack of counsel or of his need for counsel to represent him. Yet, to many defendants the consequences of punishment by a fine only may run far beyond that entailed in the obligation to pay the fine. What of a defendant on probation or parole at the time he is “fined”? What of the defendant who loses his employment because he suffers a conviction and is “merely fined”? Many are the serious consequences that may flow from the imposition of a fine, so a verbatim report of a waiver of counsel can assume great importance, as the supreme court recognized when it adopted Rule 401(b). The case of People v. McCarty serves as a good illustration. In that case the State sought to revoke the probation of a defendant on the basis of his conviction of a misdemeanor where he was not represented by counsel. The court held that probation could not be revoked in such a circumstance, stating “That the defendant is entitled to a new probation revocation hearing, unless he waived his right to counsel in the proceedings in the attempted retail misdemeanor theft proceedings. ‘The basic issue *** is whether the record shows that the defendant understood that he had a right to be represented by counsel *** and if so, whether he knowingly and intelligently waived that right.’ (People v. Hessenauer (1970), 45 Ill. 2d 63, 67, 256 N.E.2d 791.)” People v. McCarty (1981), 101 Ill. App. 3d 355, 358, 427 N.E.2d 1382, 1385. ■ Rule 401(b) has a purpose and a function that operate independently of Rule 401(a). This is illustrated by the McCarty case and also by Baldasar v. Illinois (1980), 446 U.S. 222, 64 L. Ed. 2d 169, 100 S. Ct. 1585, where the Supreme Court held that a prior uncounseled misdemeanor conviction could not be used to enhance the penalty imposed upon conviction of a subsequent offense.